Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-17, 25, and 27-31, without traverse, filed November 3, 2021, is acknowledged and has been entered.  Claims 18-24, 26, and 32-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-37 are pending.  Claims 1-17, 25, and 27-31 are under examination.
	It is noted that this election is in line with Examiner’s discussion with Mr. Alexander Berg on November 3, 2021 that Group I includes claims 1-17, 25, and 27-31.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the Filing Receipt, the present application is a CIP of ASN 16/868,270 filed on May 6, 2020, which is a DIV of ASN 16/368,707 filed on March 28, 2019, now U.S. Patent Number 10/684,278. The present application is also a CIP of ASN 16/845,458 filed on April 10, 2020, which is a CIP of ASN 16/368,707 filed on March 28, 2019, now U.S. Patent Number 10/684,278.  

Application Data Sheet
3.	A reference to the prior application ASN 16/868,270 filed on May 6, 2020 has been inserted in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  A reference to the prior application ASN 16/845,458 filed on April 10, 2020 has been inserted in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c). See 37 CFR 1.78(a).  However, the current status of parent ASN 16/868,270 and ASN 16/845,458, i.e. US Patent Number, pending, abandoned, are missing.

Specification
4.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 6A and 6B have not been differentially described.
Figure 7A and 7B have not been differentially described.
Figure 8A and 8B have not been differentially described.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 is vague and indefinite in reciting, “a first multi-indicator complex … comprising the unit of the chemical component, the indicator of the first type, and the indicator of the second type” because there does not appear to be any recitation of “a second multi-indicator complex” and what the “second” multi-indicator complex should comprise in relation to the recited first multi-indicator complex.  Same analogous comments and problems apply to the recitation of the first multi-indicator complex in the “generating” step of claim 1.
Claim 1 is vague and indefinite in reciting, “capturing … one or more images of the sample, including first multi-indicator complex corresponding to the unit of the chemical component” because it is unclear what Applicant intends in the recitation of “corresponding” as used in the claim and how the first multi-indicator complex, in question, should correspond to the unit of the chemical component.” Does Applicant perhaps intend “capturing … one or more images of the sample comprising the [first] multi-indicator complex which comprises the unit of the chemical component having attached thereto the indicator of the first type and the indicator of the second type?”
Claim 1 is further vague and indefinite in reciting, “based on at least a first image of the one or more images of the sample” because there does not appear to be any recitation of “a second image of the one or more images of the sample” and what the 
Claim 1 has improper antecedent basis problem in reciting, “an indicator of the first type” and “an indicator of the second type” in the “generating” step of claim 1 because “an indicator of the first type” and “an indicator of the second type” have been previously recited in the “attaching” step.
Claim 1 is confusing in reciting, “generating a count of multi-indicator complexes that include an indicator of the first type and an indicator of the second type, including the first multi-indicator complex” because it is unclear what components are “included” with the multi-indicator complexes other than the indicator of the first type, the indicator of the second type, and the first multi-indicator complex.   Does Applicant perhaps intend “generating a count of the multi-indicator complexes which comprises the multi-indicator complexes comprising the unit of the chemical component having attached thereto the indicator of the first type and the indicator of the second type?”
Claim 1 is vague and indefinite in reciting, “based on the count, identifying a presence or a level of the chemical component in the sample” because it fails to clearly define how the presence or level of the chemical component in the sample is identified simply on the basis of the count of the recited components in the generating step.
 Claim 2 is ambiguous in reciting, “situating the sample on a surface of the image sensor” because “situating” appears to be subjective term lacking a comparative basis for defining its metes and bounds. See also claim 13.
Claim 3 is indefinite in reciting, “the indicator of the first type comprises a bead” because it fails to clearly define what should encompass the indicator of the second 
Claim 4 is indefinite in reciting, “the indicator of the first type comprises a fluorescent label” because it fails to clearly define what should encompass the indicator of the second type. Does Applicant perhaps intend for the indicator of the second type to encompass a bead in the same complex as the fluorescent label?
Claim 8 is indefinite in appearing to recite a mental step in reciting, “determining” in all occurrences of the term in claim 8.
Claim 8 is vague and indefinite in reciting, “determining a first number of indicators of the first type” because there does not appear to be any recitation of “a second number of indicators of the first type” and what the “second” number of indicators of the first type should comprise in relation to the recited first number.
Claim 8 has improper antecedent basis problems in reciting, “an indicator of the first type and an indicator of the second type.”
Claim 8 is vague and indefinite in reciting, “determining a first number of indicators of the first type that are included in multi-indicator complexes that include an indicator of the first type and an indicator of the second type” because it is unclear what other components are included in the multi-indicator complexes other than the indicator of the first type the indicator of the second type.  Does Applicant perhaps intend “determining a [first] number of indicators of the first type that are attached to the multi-indicator complexes comprising the indicator of the first type and the indicator of the second type?” See also claim 10. 

Claim 10 is indefinite in appearing to recite a mental step in reciting, “determining” in all occurrences of the term in claim 9.
Claim 10 has improper antecedent basis problems in reciting, “an indicator of the first type and an indicator of the second type” because “an indicator of the first type” and “an indicator of the second type” have been previously recited in the “attaching” step of claim 1.
Claim 10 is vague and indefinite in reciting, “determining a first number of indicators of the first type that are included in multi-indicator complexes that include an indicator of the first type and an indicator of the second type” because it is unclear what other components are included in the multi-indicator complexes other than the indicator of the first type and the indicator of the second type.  Does Applicant perhaps intend “determining a first number of indicators of the first type that are attached to the multi-indicator complexes comprising the indicator of the first type and the indicator of the second type?”  
Claim 10 is confusing in reciting, “a second number of indicators of the first type that are excluded from multi-indicator complexes that include an indicator of the first type and an indicator of the second type” because it is unclear what is encompassed in the term “excluded” as used in the claim and how the indicators of the first type are excluded from multi-indicator complexes. Does Applicant perhaps intend “a second number comprising unbound or unattached indicators of the first type that are separate 
Claim 11 is confusing in reciting, “at least a portion of the second number of indicators of the first type are included in multi-indicator complexes that include an indicator type besides the first type and the second type” because it is unclear how or in what form the first type of indicators in the portion of the second number are included in the multi-indicator complexes that further include another type, other than the first type and the second type.  Specifically, how can the first type of indicators in the second number of indicators of the first type include an indicator type besides the first type and the second type? Moreover, how can the first type of indicators in the second number of indicators of the first type that are excluded from multi-indicator complexes (attached only to the first type of indicator and second type of indicator) include an indicator type besides the first type and the second type? Accordingly, it is unclear what component is encompassed in the recitation of "indicator type besides the first type and the second type" because it is not adequately defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase "two portions" in claim 17 is a relative phrase which renders the claim indefinite.  The term "portions" is not adequately defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As recited, it is unclear as to whether “two portions” of the first type of indicator intends “two population” portions or “two compound/composition” portions per bead type or fluorophore type having different colors or absorption spectra, for example. 

Claim 25 is vague and indefinite in reciting, “capturing … one or more images of the sample, including the first multi-indicator complex corresponding to the unit of the chemical component” because it is unclear what Applicant intends in the recitation of “corresponding” as used in the claim and how the first multi-indicator complex, in question, should correspond to the unit of the chemical component.” Does Applicant perhaps intend “capturing … one or more images of the sample comprising the [first] multi-indicator complex which comprises the unit of the chemical component having attached thereto the indicator of the first type and the indicator of the second type?”
Claim 25 is further vague and indefinite in reciting, “based on at least a first image of the one or more images of the sample” because there does not appear to be any recitation of “a second image of the one or more images of the sample” and what the “second” image of the one or more images of the sample should comprise in relation to the recited first image.
Claim 25 has improper antecedent basis problem in reciting, “an indicator of the first type” and “an indicator of the second type” in the “generating” step of claim 25.

Claim 25 is vague and indefinite in reciting, “identifying a first plurality of indicators of the first type that are not included in multi-indicator complexes that include an indicator of the first type and an indicator of the second type” because it is unclear what other components are included in the multi-indicator complexes other than the indicator of the first type the indicator of the second type.  Does Applicant perhaps intend “identifying a first plurality of indicators of the first type that are unbound or unattached to the multi-indicator complexes comprising the indicator of the first type and the indicator of the second type?”  
Claim 25 is vague and indefinite in reciting, “identifying a second plurality of indicators of the second type that are not included in multi-indicator complexes that include an indicator of the first type and an indicator of the second type” because it is unclear what other components are included in the multi-indicator complexes other than the indicator of the first type the indicator of the second type.  Does Applicant perhaps intend “identifying a second plurality of indicators of the second type that are unbound 
Claim 25 is vague and indefinite in reciting, “based on the count, … the identification of the first plurality of indicators …, the identification of the second plurality of indicators …, identifying a presence or a level of the chemical component in the sample” because it fails to clearly define how the presence or level of the chemical component in the sample is identified simply on the basis of the count in the “generating step,” … the first plurality of indicators, and … the second plurality of indicators having specifically distinct configurations and corresponding components.
Claim 27 is ambiguous in reciting, “attaching a second indicator …to one or more other indicators, to form a multi-indicator complex comprising the second indicator and one or more other indicators” because it is unclear how the second indicator that is attached to one or more other indicators but not recited as being attached to the unit of the chemical component is part of the multi-indicator complex to which the first indicator is attached. As recited, only the first indicator is attached to a unit of the chemical component to form a complex; and no “multi-indicator complex” is formed involving the second indicator.  Furthermore, it is unclear what is encompassed in the recitation of "other indicators" as it is a subjective phrase lacking a comparative basis for defining its metes and bounds and it is not specifically defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Same analogous comments and problems apply to claim 28 with respect to the “attachment unit” and claim 29 with respect to what components and forms thereof are 
Claim 27 is further vague and indefinite in reciting, “identifying, in at least a first image of the one or more images” because there does not appear to be any recitation of “a second image” and what the “second” image of the one or more images should comprise in relation to the recited first image.
Claim 27 lacks clear antecedent basis and is confusing in reciting, “identifying … the first indicator and the multi-indicator complex” because the first indicator is recited as being attached to a unit of a chemical component to thereby form a complex in the first step; and the recited multi-indicator complex does not appear to include the first indicator or the second indication in the second step.  Accordingly, claim 25 fails to clearly define what is encompassed in the recitation of “multi-indicator complex’ in relation to the first indicator and the second indicator. 
Claim 27 is confusing in reciting, “identifying, … a first image” and “identifying a presence or a level of a chemical component” because there does not appear to be any recitation of “a second image” and what the “second” image of the one or more images should comprise in relation to the recited first image. Accordingly, it is unclear how the first indicator should be identified in relation to the unit of the chemical components; and what components should comprise the multi-indicator complex in relation to the chemical component so as to establish a presence or a level of the chemical component.”
Claim 27 is vague and indefinite in reciting, “based on the identification of the first indicator and the multi-indicator complex, identifying a presence or a level of the 
	Claim 28 is indefinite in relation to claim 27 from which it depends in reciting, “wherein the second indicator, within the multi-indicator complex” because it is unclear how the second indicator that is attached to one or more other indicators but not recited as being attached to the chemical component or unit of the chemical component in claim 27, is part of the multi-indicator complex to which the first indicator is attached. As recited in claim 27, only the first indicator is attached to a unit of the chemical component to form a complex and there is no multi-indicator complex formed involving the second indicator.
Claim 29 is confusing in reciting, “first count of indicators of the same indicator type … included in multi-indicator complexes…, including the second indicator” and “second count of indicators of the same indicator type as the first indicator that are not included in multi-indicator complexes…, including the first indicator” because it is unclear how the second indicator that is attached to one or more other indicators but not recited as being attached to the unit of the chemical component in claim 27 from which the instant claim depends, is part of the multi-indicator complex to which the first indicator is attached. Specifically, only the first indicator is attached to a unit of the chemical component to form a complex; and no “multi-indicator complex” is formed involving the second indicator in claim 27.  As such, it is unclear how the “first count” and the “second count” are determined; and especially how the level of the chemical 
Claim 30 is vague and indefinite in reciting, “a lower first count corresponds to a higher level of chemical component” because “higher” and “lower” are subjective and/or relative terms lacking a comparative basis for defining their metes and bounds.  Additionally, "higher" and “lower” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 31 is vague and indefinite in reciting, “a higher second count corresponds to a higher level of chemical component” because “higher” is a subjective and/or relative term lacking a comparative basis for defining its metes and bounds.  Additionally, "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5-17, 25, and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 21-23 of U.S. Patent No. 10,684,278. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching a first indicator type and a second indicator type in the form of two or more beads to a unit of a chemical component in a sample to form a multi-indicator complex, wherein each indicator type or bead has an antibody or attachment unit conjugated thereto; placing the sample comprising the multi-indicator complexes on a surface of an image sensor; capturing, at the image sensor, one or more images of the sample comprising the multi-indicator complexes; and therefrom, enumerating and identifying, the presence or level of the chemical component in the sample.

7.	Claims 1-3, 5-17, 25, and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-17 of Application Serial Number 16/845,458.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching a first indicator type and a second indicator type in the form of two or more beads to a unit of a chemical component in a sample to form a multi-indicator complex, wherein each indicator type or bead has an antibody or attachment unit conjugated thereto; placing and illuminating the sample comprising the multi-indicator complexes on a surface of an image sensor; capturing, at the image sensor, one or more images of .

8.	Claims 1-17, 25, and 27-31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-17, 19-21, and 41 of copending Application No. 17/349,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching a first indicator type and a second indicator type (two or more) in the form of beads and/or fluorescent label or fluorescent upconverting particles to each unit of one or more chemical components in a sample to form multi-indicator complexes, wherein each indicator type or bead has an antibody or attachment unit conjugated thereto; placing and illuminating the sample comprising the multi-indicator complexes on a surface of an image sensor; capturing, at the image sensor, one or more images of the sample comprising the multi-indicator complexes; and therefrom, determining the presence or level of the chemical component in the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1-4, 13-16, 25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/409,478 (reference application). Although the claims at issue are not both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching a first indicator type and a second indicator type in the form of beads and/or fluorescent label as visible identifying markers to units of chemical components in a sample to form multi-indicator complexes; placing the sample comprising the multi-indicator complexes on a surface of an image sensor; capturing, at the image sensor, one or more images of the sample comprising the multi-indicator complexes; and therefrom, determining the presence or level of the chemical components in the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-17, 25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Konry et al. (US 2017/0074870).
	Konry et al. disclose a method and a microscopic imaging sensor system that can be used to identify the presence or level of a chemical component (antigen or cell) 

  	It is proper for purposes of the anticipation rejection to interpret "an indicator of a first type … comprises a bead or a fluorescent label" and "an indicator of a second type … comprises a bead or a fluorescent label" as encompassing the antibody-conjugated microspheres, fluorescent microspheres, and/or antibody-conjugated fluorescent labels taught as “first label” and “second label” in the microfluidic systems and compositions taught by Konry et al. because unpatented claims are given the broadest reasonable interpretation consistent with the specification. 

11.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 30, 2021